DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/21 has been entered.

Claim Status
3.  The amendment, filed 01/15/21, has been entered. 

4.  Claims 1, 7-9, 11, 16, 19-20, 96, 98, 104, and 126-135 are pending and under examination. Claims 2-6, 10, 12-15, 17-18, 21-95, 97, 99-103, and 105-125 are cancelled. No claims are amended herein. Claim 135 is newly added.

Allowable Subject Matter
5.  Claims 1, 7-9, 11, 16, 19-20, 96, 98, 104, and 126-135 are allowed.

The prior art does not teach or fairly suggest vaccine compositions comprising conjugates having the specific structural requirements claims, including, for example MenC capsular polysaccharides conjugated to tetanus toxoid carrier proteins, wherein the conjugate has double-end-linked conjugated polysaccharides and single-end-linked conjugated polysaccharides which are both directly attached to the carrier protein through a secondary amine and has an O-acetylation level of 0.3 mol/mg polysaccharide to 1.6 mol/mg polysaccharide.

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or 

9.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

February 18, 2021